          Case 3:19-cr-00053-MMD-CLB Document 57 Filed 06/04/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:19-CR-053-MMD-CLB

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 AUSTIN GLEN FINIGAN,

12                Defendant.

13         This Court finds Austin Glen Finigan pled guilty to Count Two of a Two-Count
14 Indictment charging him with possession of child pornography in violation of 18 U.S.C. §

15 2252A(a)(5)(B). Indictment, ECF No. 1; Change of Plea, ECF No. __;
                                                                  56 Plea Agreement,
16 ECF No. __.
            53
17         This Court finds Austin Glen Finigan agreed to the forfeiture of the property set forth
18 in the Plea Agreement and the Forfeiture Allegation of the Indictment. Indictment, ECF

19 No. 1; Change of Plea, ECF No. 56                          53
                                  __; Plea Agreement, ECF No. __.
20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Indictment and the offense to which Austin

23 Glen Finigan pled guilty.

24         The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
25 any book, magazine, periodical, film, videotape, or other matter which contains any such

26 visual depiction, which was produced, transported, mailed, shipped or received in violation

27 of 18 U.S.C. § 2252A(a)(5)(B) and (2) any property, real or personal, used or intended to be

28 used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(5)(B) or any
           Case 3:19-cr-00053-MMD-CLB Document 57 Filed 06/04/20 Page 2 of 4



 1   property traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. §

 2   2253(a)(1) and 18 U.S.C. § 2253(a)(3):

 3          1. Western Digital 2 TB Hard Drive S/N: WCC4MIPUHLUP;

 4          2. Seagate XBOX Hard Drive S/N: NZ07HW6Q; and

 5          3. Cyber Power Custom PC S/N: ET8288-3135-containing (10 Toshiba 240GB

 6              Hard Drive (S/N: 174723800575)

 7   (all of which constitutes property).

 8          This Court finds that the United States of America may amend this order at any time

 9   to add subsequently located property or substitute property to the forfeiture order pursuant

10   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

11          This Court finds the United States of America is now entitled to, and should, reduce

12   the aforementioned property to the possession of the United States of America.

13          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

14   DECREED that the United States of America should seize the aforementioned property.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

16   rights, ownership rights, and all rights, titles, and interests of Austin Glen Finigan in the

17   aforementioned property are forfeited and are vested in the United States of America and

18   shall be safely held by the United States of America until further order of the Court.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

20   of America shall publish for at least thirty (30) consecutive days on the official internet

21   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

22   describe the forfeited property, state the time under the applicable statute when a petition

23   contesting the forfeiture must be filed, and state the name and contact information for the

24   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

25   and 21 U.S.C. § 853(n)(2).

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

27   or entity who claims an interest in the aforementioned property must file a petition for a

28   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
                                                     2
           Case 3:19-cr-00053-MMD-CLB Document 57 Filed 06/04/20 Page 3 of 4



 1   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 2   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 3   right, title, or interest in the forfeited property and any additional facts supporting the

 4   petitioner’s petition and the relief sought.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 6   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

 7   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

 8   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

 9   after the first day of the publication on the official internet government forfeiture site,

10   www.forfeiture.gov.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

12   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

13   Attorney’s Office at the following address at the time of filing:

14                  Daniel D. Hollingsworth
                    Assistant United States Attorney
15                  James A. Blum
                    Assistant United States Attorney
16                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
17

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

19   described herein need not be published in the event a Declaration of Forfeiture is issued by

20   the appropriate agency following publication of notice of seizure and intent to

21   administratively forfeit the above-described property.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

23   copies of this Order to all counsel of record.

24                 June 4
            DATED _____________________, 2020.

25

26
                                                    HONORABLE MIRANDA M DU
27
                                                    UNITED STATES DISTRICT JUDGE
28
                                                      3
           Case 3:19-cr-00053-MMD-CLB Document 57 Filed 06/04/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE

 2         A copy of the foregoing Preliminary Order of Forfeiture was served upon counsel of

 3   record via Electronic Filing on May 29, 2020.

 4
                                                     /s/ Maritess Recinto
 5                                                   MARITESS RECINTO
 6                                                   Paralegal Specialist
                                                     US Attorney’s Office
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
